Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed July 10, 2020.
The effective filing date of this AIA  application is seen as January 12, 2018, the date of the earliest priority application (JAPAN 2018-003443).
The present application also claims priority to:
PCT international application number PCT/JP2019/000764 filed January 11, 2019.
The claims originally filed July 10, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-7 are currently pending.
Claims 4 and 5 are not examined as being dependent claims without a parent claim.
No claims have been cancelled.

Claims 1-7 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0098744 of Miyazaki et al. (Miyazaki).
With respect to claim 1, Miyazaki (Figs. 16A-19) discloses an optical 
a package that houses (housing 1604) an optical modulation element (optical modulation element 1602); and
a signal input part (four pads 1710, 1712, 1714, and 1716) that inputs an electric signal for causing the optical modulation element to perform a modulation operation from the electric circuit,
wherein the package has,
on a part of a bottom surface facing the circuit board,
a first protrusion portion (flexible wiring board (FPC) 1606) protruding from the bottom surface, and
the signal input part is provided on an upper surface of the first protrusion portion (per Fig. 16C).
With respect to claim 6, Miyazaki as set forth above discloses an optical transmission apparatus comprising:
the optical modulator according to claim 1; and
the circuit board that outputs an electric signal for causing the optical modulator to perform a modulation operation (per the usual operation of such devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0098744 of Miyazaki et al. (Miyazaki) in view of Applicant’s admission.
Applicant admits that screws are used to fasten elements, ¶ 6. Such screws necessarily include screw holes.
With respect to claim 2, Miyazaki as set forth above discloses the optical modulator according to claim 1, but not one wherein
the package has at least one screw hole on the upper surface of the first protrusion portion.
Applicant’s admission provides disclosure that screws are used to fasten different 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use screws as connection elements along the lines of AAPA in a system according to Miyazaki as set forth above in order to secure and or fasten the elements together. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical modulator with an electrode connection) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 3, Miyazaki in view of AAPA as set forth above discloses the optical modulator according to claim 1, including one wherein
the bottom surface of the package has at least one screw hole in a portion other than the first protrusion portion.
The same rationale applies to other structures, including the package, as in order to connect additional elements.
With respect to claim 7, Miyazaki in view of AAPA as set forth above discloses the optical transmission apparatus according to claim 6, but not one further comprising:
at least one spacer disposed between the bottom surface of the optical 
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Providing an additional protrusion portion with an additional signal input part per claim 1 above would provide such a spacer.

Conclusion
Applicant’s publication US 20200379279 A1 of December 3, 2020 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference has elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical modulation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
January 15, 2022